Case 1:20-cv-02274-JRS-MPB Document 1 Filed 08/31/20 Page 1 of 4 PageID #: 1

                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

Jennifer Lengerich,                 )
                                    )
            Plaintiff,              )
                                    )
      vs.                           ) Case No.: 1:20-cv-2274
                                    )
Radius Global Solutions, LLC,       )
                                    )
            Defendant.              )
____________________________________)_________________________________________

         COMPLAINT SEEKING DAMAGES FOR VIOLATION OF
           THE FAIR DEBT COLLECTION PRACTICES ACT

                                           Introduction

   1. This is an action for actual and statutory damages, legal fees and costs pursuant to the Fair
      Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq (hereinafter referred to as the
      “FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive, and unfair
      practices. Id.

   2. The purpose of the FDCPA is to eliminate abusive debt collection practices by debt
      collectors, to ensure that those debt collectors who refrain from using abusive debt
      collection practices are not competitively disadvantaged, and to promote consistent State
      action to protect consumers against debt collection abuses. Id.

   3. If a violation occurs, “the FDCPA is a strict liability statute that makes debt collectors
      liable for violations that are not knowing or intentional.” Donohue v. Quick Collect, Inc.,
      592 F.3d 1027, 1030 (9th Cir. 2010).

   4. Even a single violation of the FDCPA is sufficient to support liability. Taylor vs. Perrin,
      Landry, deLaunay, & Durand, 103 F.3d 1232, 1238 (5th Cir. 1997).

                                            Jurisdiction

   5. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15 U.S.C. §
      1692k(d).

                                               Venue

   6. Venue is proper in this Judicial District.

   7. The acts and transactions alleged herein occurred in this Judicial District.

   8. The Plaintiff resides in this Judicial District.

                                                   1
Case 1:20-cv-02274-JRS-MPB Document 1 Filed 08/31/20 Page 2 of 4 PageID #: 2

  9. The Defendant transacts business in this Judicial District.

                                               Parties

  10. The Plaintiff, Jennifer Lengerich, is a natural person.

  11. The Plaintiff is a “consumer” as that term is defined by § 1692a.

  12. The Plaintiff is “any person” as that term is used in 15 U.S.C. § 1692d preface.

  13. The Defendant, Radius Global Solutions, LLC, (hereinafter referred to as “Defendant”),
      is a debt collection agency operating from an address at 7831 Glenroy Road, Suite #250,
      Edina, MN 55439.

  14. The Defendant is a debt collection agency; and the Defendant is licensed by the State of
      Indiana. See Exhibit “1” attached hereto.

  15. Defendant regularly attempts to collect, directly or indirectly, debts owed or due or
      asserted to be owed or due another.

  16. The Defendant regularly collects or attempts to collect, directly or indirectly, debts owed
      or due or asserted to be owed or due another that arose out of transactions in which the
      money, property or services which are the subject of the transactions are primarily for
      personal, family or household purposes.

                                         Factual Allegations

  17. The Defendant is a debt collection agency attempting to collect a debt from Plaintiff.

  18. The Plaintiff incurred a debt to that was for primarily for personal, family or household
      purposes as defined by §1692(a)(5).

  19. The debt owed by Plaintiff went into default.

  20. After the debt went into default the debt was placed or otherwise transferred to the
      Defendant for collection.

  21. The Plaintiff disputes the debt.

  22. The Plaintiff requested that the Defendant cease all further communication on the debt.

  23. The Defendant’s collector(s) were employee(s) and/or representative(s) of the Defendant
      at all times mentioned herein.

  24. The Defendant acted at all times mentioned herein through its employee(s) and/or
      representative(s).

  25. Prior to September 3, 2019, Ms. Lengerich purchased an automobile, but unfortunately,
      due to circumstances beyond her control, Ms. Lengerich was unable to maintain the
      payments and the vehicle was repossessed.

                                                  2
Case 1:20-cv-02274-JRS-MPB Document 1 Filed 08/31/20 Page 3 of 4 PageID #: 3

  26. At some point, the debt was transferred to Defendant for collection.

  27. The FDCPA requires a debt collector to send written notice to a consumer within five
      days of the first contact with the consumer. This notice mandates that the debt collector
      disclose “the name of the creditor to whom the debt is owed.” 15 U.S.C. §1692g(a)(2).
      See also Janetos v. Fulton Friedman & Gullace, LLP, 825 F.3d 317 (7th Cir. 2016).

  28. On September 3, 2019, Defendant sent a dunning letter to Plaintiff in an attempt to
      collect Plaintiff’s former automobile loan. A copy of the letter is attached hereto as
      Exhibit “2”.

  29. The dunning letter identifies the creditor for the debt at issue in this matter as “Ally
      Financial”. However, Ally Financial is not the owner of the debt at issue in this matter.
      This debt was subject to securitization so the debt is owned by a trust. Securitization is
      the financial practice of pooling various types of contractual debt such as residential
      mortgages, commercial mortgages, auto loans or credit card debt obligations and selling
      their related cash flows to third party investors as securities, which may be described as
      bonds, pass-through securities, or collateralized debt obligations. See
      https://www.britannica.com/topic/securitization

  30. According to documentation filed with the Securities and Exchange Commission by Ally
      Master Owner Trust, Ally Financial is not the owner of the debt at issue in this matter.
      See p. vi, p. 44, and p. 48 of Exhibit “3” attached hereto.

  31. According to the documentation filed with the Securities and Exchange Commission by
      Ally Master Owner Trust, one of the trust companies that is independent of Ally
      Financial is the actual owner of the debt. See p. 48 of Exhibit “3” attached hereto.

  32. According to the documentation filed with the Securities and Exchange Commission by
      Ally Master Owner Trust, Ally Financial is the servicing agent for the owner of the debt.
      See p. 44 of Exhibit “3” attached hereto.

  33. Plaintiff read Exhibit 3 and the portion that states that the “Creditor” is “Ally
      Financial.” Plaintiff was misled to believe, and did believe, that “Ally Financial” was the
      name of the creditor to whom the debt is owed. See Exhibit 2.

  34. Defendant has failed to disclose the name of the creditor at issue in this case.

  35. Defendant’s violations are material because its failure to disclose the name of the actual
      owner of the debt at issue in this case would make the unsophisticated consumer believe
      that she did not have the rights Congress had granted her under the FDCPA.

  36. The Defendant’s collection communications are to be interpreted under the
      “unsophisticated consumer” standard. See Gammon vs. GC Services, Ltd. Partnership,
      27 F.3d 1254, 1257 (7th Cir. 1994).

                                    First Claim for Relief:
                                   Violation of the FDCPA

  1. The allegations of Paragraphs 1 through 36 of the complaint are realleged and
     incorporated herewith by references.
                                                3
Case 1:20-cv-02274-JRS-MPB Document 1 Filed 08/31/20 Page 4 of 4 PageID #: 4


  3 The Defendant's acts and omissions constitute a violation of 15 U.S.C. § 1692d.

  4 The Defendant's acts and omissions constitute a violation of 15 U.S.C. § 1692e.

  5 The Defendant's acts and omissions constitute a violation of 15 U.S.C. § 1692f.

  6 The Defendant’s acts and omissions constitute a violation of 15 U.S.C. § 1692g.

  7 As a result of the above violations of the FDCPA, Defendant is liable to Plaintiff for
    actual damages, statutory damages of $1,000 per defendant, attorney fees, and costs.

                                     Prayer for Relief

     WHEREFORE, the Plaintiff prays that the Court grant the following:

     1. A finding that the Defendant violated the FDCPA and/or an admission from the
        Defendant that it violated the FDCPA.

     2. Actual damages under 15 U.S.C. § 1692k(a)(1).

     3. Statutory damages under 15 U.S.C. § 1692k(a)(2)(A).

     4. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

     5. Such other and further relief as the Court deems just and proper.


                                                  Respectfully submitted,

                                                  /s/ John T. Steinkamp
                                                  John T. Steinkamp
                                                  John Steinkamp and Associates
                                                  Attorney for Plaintiff
                                                  5214 S. East Street, Suite D1
                                                  Indianapolis, IN 46227
                                                  Office: (317) 780-8300
                                                  Fax: (317) 217-1320
                                                  Email: john@johnsteinkampandassociates.com

                                                  /s/ Andrew Ault
                                                  Andrew Ault
                                                  Ault Law Office
                                                  Attorney for Plaintiff
                                                  5214 S. East Street, Suite D2
                                                  Indianapolis, IN 46227
                                                  Office: (317) 626-9994
                                                  Email: andrewaultlaw@gmail.com



                                              4
